DETAILED ACTION
This office action is in response to Applicant’s RCE submission filed on 10/12/2021 Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
In light of the Applicant’s amendments, the examiner has removed the 35 U.S.C 101 rejections  directed to claims 1, 7-9, 15-17 and 20.
In the Final Office Action dated 8/9/2021, on page 4, amendments to the claims 1,9 and 17 recited “context similarity comparison of second contexts… wherein the context similarity comparison does not comprise the pairwise sentence comparison involving the second unstructured conversation messages” whereas the specifications required a pairwise classification for context. The amendments made to the independent claims 1, 9 and 17 ”...and based on the context similarity comparison, for respective second unstructured conversation messages, at least one of [[to]] assign the the second unstructured conversation message[[s]] to one of the structured conversation threads or assign the second unstructured conversation message to a new structured conversation thread” are able to overcome the previous 35 U.S.C. 112(a) rejections directed to said claims. The cited art for the claims 1, 9 and 17 in the Non Final Action dated 1/15/2021, do not teach the amended limitation “context similarity comparison of second contexts… wherein the context similarity does not comprise the pairwise sentence comparison involving the second unstructured conversation messages.”  The closest teaching is from Jiang which teaches (p1813 col 1 last para lines: 5-9:”we propose the Siamese hierarchical convolutional neural network (SHCNN) to estimate conversation-level similarity between pairs of closely posted messages.”). It does not teach “context similarity comparison of second contexts… wherein the context similarity comparison does not comprise the pairwise sentence comparison involving the second unstructured conversation messages.”  Claims 1, 9 and 17 are therefore allowed.
For at least the aforementioned rationale, Jiang’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent claims 1, 9, and 17 as specifically recited. Similarly, dependent Claims 2-8; 10-16; and 17-20 further limit allowable independent Claims 1, 9, and 17 correspondingly, and thus said claims are also found allowable over the prior art of record by virtue of their dependency. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. ZHUK et al. (U.S. Patent Application No: US20210359874A1) teaches (Par. 0054): “A computer-implemented machine learning method for improving a collaboration environment is provided. The method comprises receiving text data for one or more users of the collaboration environment. In an embodiment, the method further comprises generating a statement by partitioning the text data. The method further comprises determining an act using the statement and generating a thread using at least the statement and the act. In an embodiment, .”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        


  /EDGAR X GUERRA-ERAZO/                Primary Examiner, Art Unit 2656